Title: From Thomas Jefferson to Abiel Holmes, 20 June 1806
From: Jefferson, Thomas
To: Holmes, Abiel


                        
                            Sir
                            
                            Washington June 20. 06.
                        
                        Your favor of May 20. found me at Monticello, where I passed some days on the rising of Congress. on my
                            departure I packed the Memoires de l’Amerique with some other books to be forwarded here, & on it’s arrival I will send
                            it to you by the first vessel for Boston.   I now inclose you the American & British chronicle, the size of which admits
                            it’s going by post. I have found it’s dates not always accurate to a day. Accept my salutations & assurances of
                            respect.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. making use of this volume as a common Manual, I shall be glad to recieve it as soon as you are done
                                with it; but desire it may not be until you have fully availed yourself of it.
                        
                    